                                             Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        ERIK ESTAVILLO,                                  Case No. 21-cv-00277-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER GRANTING IFP AND
                                                   v.                                        SCREENING COMPLAINT
                                  10
                                                                                             PURSUANT TO 28 U.S.C. § 1915(e)
                                  11        TWITTER, INC., et al.,
                                                                                             Re: Dkt. Nos. 1, 2
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Pro se plaintiff Erik Estavillo filed a complaint and application to proceed in forma

                                  15   pauperis (“IFP”). Dkt. Nos. 1, 2. The Court grants Mr. Estavillo’s IFP application. Having

                                  16   screened the complaint pursuant to 28 U.S.C. § 1915(e), the Court further finds that the complaint

                                  17   currently does not state a claim on which relief may be granted. Mr. Estavillo may file an

                                  18   amended complaint that addresses the deficiencies identified in this screening order by February

                                  19   18, 2021.

                                  20   I.       BACKGROUND
                                  21            Mr. Estavillo purports to sue Twitter, Inc. (“Twitter”), U.S. Representative Alexandria

                                  22   Ocasio-Cortez, and U.S. Representative Ilhan Omar. Dkt. No. 1 ¶¶ 8-10. The complaint does not

                                  23   enumerate any particular claims for relief, except to the extent it relies on jurisdiction “under the

                                  24   First Amendment to the U.S. Constitution, the Americans with Disabilities Act (‘ADA’), and other

                                  25   Federal statutes.” Id. ¶ 5.

                                  26            Mr. Estavillo says that he “suffers from a myriad of health issues” and therefore “rarely

                                  27   leaves the house . . . and heavily relies on Twitter for political discourse, debates, arguments, and

                                  28   relies on the fairness of hearing all sides of a political story and needs to hear voices from the full
                                             Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 2 of 6




                                   1   political spectrum on Twitter to make informed decisions . . . .” Id. ¶ 12. He alleges that Twitter’s

                                   2   decision to ban President Donald Trump’s Twitter account while allowing Rep. Ocasio-Cortez and

                                   3   Rep. Omar to continue using Twitter’s services violates the First Amendment. Id. at 1–2, ¶¶ 1-4,

                                   4   15-16.

                                   5            Mr. Estavillo requests the following relief from the Court: that Twitter be required to

                                   6   reinstate President Trump’s Twitter account and “pay reparations in the form of punitive damages

                                   7   in the amount of $88.7 million dollars for each follower that was, without a doubt, emotionally

                                   8   and mentally damaged as a result of the President’s ban”; and that Twitter “cancel[]” Rep. Ocasio-

                                   9   Cortez’s and Rep. Omar’s Twitter accounts. Id. at 10.

                                  10   II.      LEGAL STANDARD
                                  11            The Court may allow a plaintiff to prosecute an action in federal court without prepayment

                                  12   of fees or security if the plaintiff submits an affidavit showing that he or she is unable to pay such
Northern District of California
 United States District Court




                                  13   fees or provide such security. See 28 U.S.C. § 1915(a).

                                  14            The Court has a continuing duty to dismiss a case filed without the payment of the filing

                                  15   fee under 28 U.S.C. § 1915(e) whenever it determines that the action “(i) is frivolous or malicious;

                                  16   (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

                                  17   defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). To make this

                                  18   determination, courts assess whether there is an arguable factual and legal basis for the asserted

                                  19   wrong, “however inartfully pleaded.” Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th Cir.

                                  20   1984). Courts have the authority to dismiss complaints founded on “wholly fanciful” factual

                                  21   allegations for lack of subject matter jurisdiction. Id. at 1228. A court can also dismiss a

                                  22   complaint where it is based solely on conclusory statements, naked assertions without any factual

                                  23   basis, or allegations that are not plausible on their face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78

                                  24   (2009); see also Erickson v. Pardus, 551 U.S. 89 (2007) (per curiam).

                                  25            Although pro se pleadings are liberally construed and held to a less stringent standard than

                                  26   those drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520–21 (1972), a complaint (or

                                  27   portion thereof) should be dismissed for failure to state a claim if it fails to set forth “enough facts

                                  28   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                                                                          2
                                              Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 3 of 6




                                   1   554 (2007); see also Fed. R. Civ. P. 12(b)(6). “[A] district court should not dismiss a pro se

                                   2   complaint without leave to amend unless it is absolutely clear that the deficiencies of the

                                   3   complaint could not be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                   4   2012) (quotations omitted).

                                   5   III.     DISCUSSION
                                   6            A.     IFP Application
                                   7            The Court finds that Mr. Estavillo has satisfied the economic eligibility requirement of 28

                                   8   U.S.C. § 1915(a) and therefore grants his IFP application.

                                   9            B.     Review of the Complaint
                                  10            Based on his assertion of jurisdiction under the First Amendment and the ADA, the Court

                                  11   construes Mr. Estavillo’s complaint as asserting claims for violation of his First Amendment rights

                                  12   and for violation of the ADA. Dkt. No. 1 ¶ 5.
Northern District of California
 United States District Court




                                  13                   1.      First Amendment
                                  14            To the extent Mr. Estavillo’s allegations concern defendants operating in their official

                                  15   capacities as federal government representatives or agents, the Court construes his complaint as

                                  16   seeking relief under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

                                  17   388 (1971). The Ninth Circuit has recently observed that “[t]he Supreme Court has never

                                  18   explicitly recognized a Bivens remedy for a First Amendment claim.” Vega v. United States, 881

                                  19   F.3d 1146, 1153 (9th Cir. 2018). In any event, the Court finds that Mr. Estavillo has not stated a

                                  20   claim under Bivens.

                                  21            Alternatively, the Court construes the claim against defendant Twitter as one brought

                                  22   under 42 U.S.C. § 1983. See Dkt. No. 1 ¶¶ 1-4. To state a claim for relief under § 1983, Mr.

                                  23   Estavillo must plead facts showing that Twitter, acting under color of state law, proximately

                                  24   caused a violation of Mr. Estavillo’s constitutional or other federal rights. Crumpton v. Gates, 947

                                  25   F.2d 1418, 1420 (9th Cir. 1991). Mr. Estavillo has not pled any plausible facts or legal theory that

                                  26   Twitter qualifies as a “state actor” within the meaning of § 1983. See, e.g., Prager Univ. v.

                                  27   Google LLC, 951 F.3d 998 (9th Cir. 2020) (rejecting theory of state action that the ubiquity of

                                  28   YouTube’s service is analogous to a private entity assuming the traditional functions of
                                                                                          3
                                           Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 4 of 6




                                   1   government in operating a company town based on Marsh v. Alabama, 326 U.S. 501 (1946));

                                   2   Divino Grp. LLC v. Google LLC, No. 19-cv-04749-VKD, 2021 WL 51715, at *4–5 (N.D. Cal.

                                   3   Jan. 6, 2021) (plaintiffs failed to state a claim for First Amendment violation against Google and

                                   4   YouTube based on theory that defendants’ hosting of speech on a private platform is the

                                   5   equivalent of a traditional and exclusive government function); Lewis v. Google, 461 F. Supp. 3d

                                   6   938, 955–56 (N.D. Cal. May 20, 2020) (dismissing § 1983 claim for failure to plead state action);

                                   7   Wilson v. Twitter, No. 3:20-cv-00054, 2020 WL 3410349, at * (S.D.W. Va. May 1, 2020)

                                   8   (finding that plaintiff “fail[ed] to state a plausible First Amendment claim against Twitter because,

                                   9   notwithstanding that it has created a forum for hosting speech, Twitter is a private entity and is not

                                  10   subject to the state-action doctrine”).

                                  11          Accordingly, the Court finds that Mr. Estavillo has failed to state a claim for violation of

                                  12   his First Amendment rights against any defendant, under Bivens or 42 U.S.C. § 1983.
Northern District of California
 United States District Court




                                  13                  2.      ADA
                                  14          To the extent Mr. Estavillo wishes to assert a claim for violation of his rights under the

                                  15   ADA, the complaint as currently drafted fails to state such a claim. Title III of the ADA provides

                                  16   that “[n]o individual shall be discriminated against on the basis of disability in the full and equal

                                  17   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any

                                  18   place of public accommodation.” 42 U.S.C. § 12182(a). Mr. Estavillo describes numerous health

                                  19   conditions that prevent him from leaving his home, but he otherwise does not refer to any kind of

                                  20   disability. Dkt. No. 1 ¶ 12. He does not provide any facts that explain how any of the defendants

                                  21   denied him any service or public accommodation based on any purported disability.

                                  22          To the extent Mr. Estavillo seeks to bring a claim under Title II of the ADA, Title II

                                  23   provides that “no qualified individual with a disability shall, by reason of such disability, be

                                  24   excluded from participation in or be denied the benefits of the services, programs, or activities of a

                                  25   public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. A “public

                                  26   entity” includes “any State or local government” or “any department, agency, special purpose

                                  27   district, or other instrumentality of a State or States or local government.” Id. § 12131. Here, Mr.

                                  28   Estavillo does not provide any facts that would suggest that any of the defendants are agents or
                                                                                          4
                                             Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 5 of 6




                                   1   instrumentalities of a state or a state or local government. He also does not provide any facts to

                                   2   suggest that defendants excluded him from participation in or denied him the benefits of any

                                   3   service, program, or activity because of his disability.

                                   4           Accordingly, Mr. Estavillo fails to state a claim under the ADA.

                                   5           C.      Consent/Declination to Magistrate Judge Jurisdiction
                                   6           Under 28 U.S.C. § 636(c)(1), a magistrate judge may conduct all proceedings in a civil

                                   7   case “[u]pon the consent of the parties.” Mr. Estavillo is asked to file a consent or declination by

                                   8   February 18, 2021. If he does not submit the consent/declination form1 by that date, the case will

                                   9   be reassigned to a district court judge.

                                  10   IV.     CONCLUSION
                                  11           For the foregoing reasons, the Court GRANTS Mr. Estavillo’s IFP application. After

                                  12   screening the complaint pursuant to 28 U.S.C. § 1915(e), the Court finds that the complaint fails to
Northern District of California
 United States District Court




                                  13   state a claim. Mr. Estavillo may file an amended complaint addressing the deficiencies identified

                                  14   in this order by February 18, 2021. If Mr. Estavillo fails to file an amended complaint by that

                                  15   date, or the amended complaint fails to cure all defects, the Court will issue an order reassigning

                                  16   the case to a district judge with a recommendation that either the complaint be dismissed in whole

                                  17   or in part or that the case be dismissed in its entirety.

                                  18           The Court encourages Mr. Estavillo to seek out the assistance of the Federal Pro Se

                                  19   Program, which offers free legal information for pro se litigants. While the Program does not

                                  20   provide legal representation, a licensed attorney may assist Mr. Estavillo in determining whether

                                  21   he has viable claims and may provide guidance regarding how to properly plead them. The

                                  22   Program’s phone number is (408) 297-1480. More information on the Program is available on the

                                  23   Court’s website at https://cand.uscourts.gov/helpcentersj.

                                  24           Mr. Estavillo may also wish to consult a manual the Court has adopted to assist pro se

                                  25   litigants in presenting their case. An online version of the manual, as well as other free

                                  26   information for pro se litigants, is available on the Court’s website at https://cand.uscourts.gov/

                                  27

                                  28
                                       1
                                        The consent/declination form is available on the Court’s website at https://www.cand.uscourts.
                                       gov/wp-content/uploads/forms/civil-forms/MJ_Consent-Declination_Form_10-2020.pdf.
                                                                                       5
                                           Case 5:21-cv-00277-VKD Document 7 Filed 01/19/21 Page 6 of 6




                                   1   pro-se.

                                   2             IT IS SO ORDERED.

                                   3   Dated: January 19, 2021

                                   4

                                   5
                                                                                      VIRGINIA K. DEMARCHI
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             6
